  Case 20-02010           Doc 36      Filed 11/17/20 Entered 11/17/20 08:17:25     Desc Main
                                        Document     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                )      Case No. 20 B 02010
                                                      )
TINA GUIDER,                                          )      Chapter 13
                                                      )
                           Debtor.                    )      Hon. LaShonda A. Hunt

                        NOTICE OF MOTION OF EXETER FINANCE LLC
                              TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Glenn B. Stearns (Trustee)                      David M. Siegel, Esq. (Debtor’s Counsel)
      801 Warrenville Road, Suite 650                 David M. Siegel & Associates
      Lisle, Illinois 60532                           790 Chaddick Drive
                                                      Wheeling, Illinois 60090
VIA U.S. MAIL:
To:   Tina Guider (Debtor)
      16773 Hazelwood Drive
      Plainfield, Illinois 60586

        PLEASE TAKE NOTICE that on December 4, 2020 at 10:15 a.m., or as soon thereafter
as counsel may be heard, I will appear before the Honorable LaShonda A. Hunt, or any judge
sitting in his/her stead, and present the Motion of Exeter Finance LLC to Modify Automatic
Stay, a copy of which is attached.

      This motion will be presented and heard telephonically using AT&T
Teleconference. No personal appearance in court is necessary or permitted. To appear and
be heard telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.




Exeter/Guider/Motion to Modify Stay
  Case 20-02010           Doc 36      Filed 11/17/20 Entered 11/17/20 08:17:25     Desc Main
                                        Document     Page 2 of 5



        If you object to this Motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the Motion in advance without a hearing.

                                                Respectfully submitted,
                                                EXETER FINANCE LLC,
                                                Creditor,
                                                By: ___/s/ Cari A. Kauffman___
                                                One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


                                      CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on
November 17, 2020, before the hour of 5:00 p.m.


                                                      ___/s/ Cari A. Kauffman___




Exeter/Guider/Motion to Modify Stay
  Case 20-02010           Doc 36      Filed 11/17/20 Entered 11/17/20 08:17:25      Desc Main
                                        Document     Page 3 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                )     Case No. 20 B 02010
                                                      )
TINA GUIDER,                                          )     Chapter 13
                                                      )
                           Debtor.                    )     Hon. LaShonda A. Hunt

                                 MOTION OF EXETER FINANCE LLC
                                  TO MODIFY AUTOMATIC STAY

         EXETER FINANCE LLC (“Exeter”), a creditor herein, by its attorneys, the law firm of

Sorman & Frankel, Ltd., respectfully requests this Court, pursuant to Section 362 of the

Bankruptcy Code, 11 U.S.C. §362 (West 2020), and such other Sections and Rules may apply, to

enter an Order modifying the automatic stay provided therein. In support thereof, Exeter states as

follows:

         1. On January 23, 2020, Tina Guider (“Debtor”) filed a Voluntary Petition for Relief

under Chapter 13 of the Bankruptcy Code. On April 28, 2020, Debtor filed an Amended Chapter

13 Plan, which provides for direct payments from Debtor to Exeter on Exeter’s secured claim,

and which was confirmed on May 8, 2020.

         2. Exeter is a creditor of the Debtor with respect to a certain indebtedness secured by a

lien upon a 2017 Nissan Sentra motor vehicle bearing a Vehicle Identification Number of

3N1AB7AP1HY206208 (the “Vehicle”). (See Ex. “A”).




Exeter/Guider/Motion to Modify Stay
  Case 20-02010           Doc 36      Filed 11/17/20 Entered 11/17/20 08:17:25      Desc Main
                                        Document     Page 4 of 5



         3. As set forth in the Retail Installment Contract attached as Exhibit “A”, Debtor was

required to tender equal monthly payments to Exeter, each in the sum of $418.05 with an interest

rate of 25.28%. (See Ex. “A”).

         4. Debtor has failed to make required payments to Exeter due on and after September 8,

2020, resulting in a current default of $1,254.15; the next payment of $418.05 comes due on

December 8, 2020.

         5. The current total outstanding balance due to Exeter from the Debtor for the Vehicle is

$15,256.03.

         6. Debtor has failed to provide Exeter or its counsel with proof of a valid full coverage

insurance policy for the Vehicle identifying Exeter as the lienholder/loss payee.

         7. As such, Exeter seeks relief from the automatic stay so that Exeter may take

possession of and sell the Vehicle and apply the sales proceeds to the balance due from Debtor.

         8. Debtor has not offered, and Exeter is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

         9. Exeter will suffer irreparable injury, harm, and damage should it be delayed in taking

possession of and foreclosing its security interest in the Vehicle.

         10. Exeter requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting this

Motion.




Exeter/Guider/Motion to Modify Stay
  Case 20-02010           Doc 36      Filed 11/17/20 Entered 11/17/20 08:17:25   Desc Main
                                        Document     Page 5 of 5



         WHEREFORE, Exeter Finance LLC respectfully requests that this Court enter an

Order, as attached hereto, modifying the automatic stay provided by Section 362 of the

Bankruptcy Code to permit Exeter to take immediate possession of and foreclose its security

interest in the 2017 Nissan Sentra motor vehicle bearing a Vehicle Identification Number of

3N1AB7AP1HY206208; and, for such other, further, and different relief as this Court deems just

and proper.

                                                Respectfully submitted,

                                                EXETER FINANCE LLC,
                                                Creditor,

                                                By: ___/s/ Cari A. Kauffman___
                                                One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




Exeter/Guider/Motion to Modify Stay
